      Case 2:19-cv-00341 Document 33 Filed on 06/17/21 in TXSD Page 1 of 7
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  June 17, 2021
                        UNITED STATES DISTRICT COURT
                                                                               Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

RODNEY JOHNSON,                             §
                                            §
        Plaintiff,                          §
VS.                                         § CIVIL ACTION NO. 2:19-CV-341
                                            §
DALE WAINWRIGHT, et al,                     §
                                            §
        Defendants.                         §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Pending before the Court is Defendants’ Motion to Dismiss Pursuant to Rule

12(b)(6) (D.E. 25). On January 25, 2021, United States Magistrate Judge Jason B. Libby

issued a Memorandum and Recommendation (M&R, D.E. 28), recommending that

Defendants’ motion be denied. Defendants timely filed their objections (D.E. 29) on

February 8, 2021. Plaintiff filed his response (D.E. 31) on March 3, 2021.

       As a preliminary matter, the Court observes that this case has already been

presented for screening under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(c); 28

U.S.C. §§ 1915(e)(2), 1915A (PLRA). At that time, the Court determined that Plaintiff

had adequately pled a claim for relief under the Religious Land Use and Institutionalized

Persons Act (RLUIPA), 42 U.S.C. § 2000cc et seq. against Defendants Bryan Collier and

Evelyn Castro in their official capacities. D.E. 18, 23. However, PLRA screening is

“separate and distinct” from consideration of a Rule 12(b)(6) motion. Jackson v. City of

Beaumont Police Dep't, 958 F.2d 616, 618–19 (5th Cir. 1992). While they have the same



1/7
      Case 2:19-cv-00341 Document 33 Filed on 06/17/21 in TXSD Page 2 of 7




goals and a considerable overlap of standards, a decision under one does not dictate the

decision under the other. Id.

        The court’s review of objections to a magistrate judge’s recommendation on a

dispositive matter is de novo. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); United States

v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989). In addressing any pro se litigant's

complaint, the court must read the allegations of the complaint generously. See Haines v.

Kerner, 404 U.S. 519, 521. Under the Rule 12(b)(6) standard, the court accepts the well-

pleaded facts alleged in the complaint as true and construes the allegations in the light

most favorable to the plaintiff. Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009). The

court does not accept as true conclusory allegations, unwarranted factual inferences, or

legal conclusions. Id.

        Defendants raise three objections, asserting that the Magistrate Judge erred: (1) in

failing to consider Plaintiff’s Spears hearing testimony and finding it contrary to his

allegations of a sincerely held religious belief; (2) in holding that the receipt of money

could be a religious exercise; and (3) in holding that Plaintiff sufficiently pled a

substantial burden on his exercise of religion.1 The Court considers each, in turn.

        Spears Testimony. Defendants argue that Plaintiff contradicted his claims in the

course of his Spears hearing by stating that, at a “basic level,” he wanted to be

compensated for his labor.              Defendants represent that this testimony necessarily

contradicted Plaintiff’s claim to any sincerely held religious belief.                      Construing the

1
    Defendants also included in their objections to the M&R a separate objection to the Magistrate Judge’s Order
(D.E. 27), directing them to file answers before their motion to dismiss is disposed of by this Court. While the
objections to the M&R have been pending, the Magistrate Judge vacated the Order (D.E. 27). D.E. 32. Therefore,
that objection is OVERRULED as moot.
2/7
      Case 2:19-cv-00341 Document 33 Filed on 06/17/21 in TXSD Page 3 of 7




statements in Plaintiff’s favor, as required by the standard of review, it is clear that the

premise for Plaintiff’s request for compensation is so that he will have funds from which

to tithe. Statements reflecting that he seeks compensation are consistent with his claim

that he needs to be able to tithe as a religious exercise. The statements do not contradict

his cause of action.

        Plaintiff also stated that, in the alternative, he sought good time credits as

compensation for his work. As Defendants suggest, good time credits are not the type of

compensation that can be tithed. However, even if the inclusion of a request for good

time credits does not support his RLUIPA claim, it does not necessarily defeat it.

Inconsistent claims may be stated in the alternative. Fed. R. Civ. P. 8(a)(3).

        Plaintiff has further argued that his amended complaint was filed after the Spears

hearing, rendering his prior explanation of his claim nonbinding.                               “An amended

complaint supersedes the original complaint and renders it of no legal effect unless the

amended complaint specifically refers to and adopts or incorporates by reference the

earlier pleading.” King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994). His amended

complaint seeks “compensation” or “value” for his labor, with no request for good time

credits.2 D.E. 16, pp. 11-12.

        Defendants have not demonstrated that Plaintiff’s desire to be compensated for his

work defeats his claim to a sincerely held religious belief that he must tithe. The Court

OVERRULES the first objection.

2
   Plaintiff’s apparent reference to good time credits in his amended complaint is limited to an assertion that the
award of good time credits to a particular class of prisoners as compensation for their labor shows a violation of
equal protection. D.E. 16, p. 6. That claim is not relevant here.
3/7
      Case 2:19-cv-00341 Document 33 Filed on 06/17/21 in TXSD Page 4 of 7




       Money as a Religious Exercise.         Defendants object to qualifying the receipt of

money for Plaintiff’s labor as a religious exercise. They argue that it is neither a belief

nor a physical act of worship, two types of religious exercise that have been associated

with RLUIPA. See Cutter v. Wilkinson, 544 U.S. 709, 720 (2005). First, the types of

religious exercise noted in Cutter are not set out as exclusive categories. They are termed

as what a religious exercise “often involves.” Id.

       Second, tithing has been treated as a religious exercise. See In re McLeroy, 250

B.R. 872, 883 (N.D. Tex. 2000) (holding that bankruptcy provisions governing the

debtor’s income and allowable expenses properly prevailed over the debtor’s interest in

tithing as a religious exercise); Waguespack v. Rodriguez, 220 B.R. 31, 34 (W.D. La.

1998) (same). This is a principle that Defendants do not refute. D.E. 29, p. 4 (“to the

extent the religious exercise at issue is tithing”).

       Here, Defendants’ rules and regulations comprehensively govern Plaintiff’s use of

his time and labor and his ability to earn an income. Those are arguably the only tools

available to Plaintiff to allow him to tithe. Thus, the Court reads Plaintiff’s pleading—at

the Rule 12(b)(6) stage of proceedings—not as treating the receipt of money as a

religious exercise, but as recognizing tithing as a religious exercise. And Defendants

control that religious exercise by requiring Plaintiff to work while depriving him of

compensation for his labor.

       The Court OVERRULES the second objection.

       Substantial Burden. Defendants offer three challenges to the M&R’s finding that

Plaintiff has pled a substantial burden. Each fails at the pleading stage.
4/7
      Case 2:19-cv-00341 Document 33 Filed on 06/17/21 in TXSD Page 5 of 7




       First, they suggest that tithing is not impaired when Plaintiff is not compensated

because ten percent of zero is zero. This contention is predicated on Defendants’ reading

of Plaintiff’s complaint as asserting a religious exercise of tithing one-tenth of his

“earnings.”   D.E. 29, p. 5.    However, Plaintiff’s complaint asserts that his religion

requires that he tithe one-tenth of his “labor.” D.E. 16, p. 3. While that is normally

accomplished by one-tenth of a person’s income, that measure represents an incomplete

analysis when time, labor, and income are all controlled by Defendants. The Court

rejects the first argument.

       Second, Defendants argue that there is no specific policy or practice that prohibits

tithing, suggesting that such a direct, targeted burden is required in order to state a claim.

D.E. 29, p. 5 (citing Garrett v. Stephens, 675 Fed. App’x 444, 446 (5th Cir. 2017)).

Garrett did not require a direct policy burdening a religious exercise to support a

RLUIPA claim—such as a prohibition on tithing. Instead, the Fifth Circuit held in

Garrett that because a temporary burden occurred as the result of a one-time

investigation of an alleged state law violation, the claim was not actionable.            No

permanent policy of any kind was implicated in Garrett, unlike here, where permanent

policies allow Defendants to control all of Plaintiff’s time, labor, and compensation. So

while they may not target tithing as a direct policy matter, Plaintiff has sufficiently pled

that they prohibit it by practice or, indirectly, by a burdensome policy or set of policies.

The Court rejects the second argument.

       Third, Defendants assert that Plaintiff cannot show a burden where the

complained-of policy or practice only prevents him from enjoying a benefit that is not
5/7
      Case 2:19-cv-00341 Document 33 Filed on 06/17/21 in TXSD Page 6 of 7




otherwise generally available. This argument fails to appreciate the structure of the Fifth

Circuit’s definition of a substantial burden. It wrote:

              a government action or regulation creates a “substantial
              burden” on a religious exercise if it truly pressures the
              adherent to significantly modify his religious behavior and
              significantly violate his religious beliefs. And, in line with the
              foregoing teachings of the Supreme Court, the effect of a
              government action or regulation is significant when it either
              (1) influences the adherent to act in a way that violates his
              religious beliefs, or (2) forces the adherent to choose
              between, on the one hand, enjoying some generally available,
              non-trivial benefit, and, on the other hand, following his
              religious beliefs.

Adkins v. Kaspar, 393 F.3d 559, 570 (5th Cir. 2004) (emphasis added).

       In the context of that definition, a “generally available, non-trivial benefit” comes

into play only if the burden arises out of a choice that the plaintiff is afforded. Here,

Plaintiff has no choice. His burden falls under the first of the two options—where the

prison policies influence him to violate his religious beliefs. Where Plaintiff has no

choice in the matter, he is certainly influenced into a religious violation. Thus Plaintiff

has pled a substantial burden.

       Assuming arguendo that the second option were the deciding element of

demonstrating a substantial burden, Defendants’ challenge is based on the Magistrate

Judge crediting Plaintiff’s allegation that 47 states pay their prisoners for the work they

are compelled to perform.        Defendants suggest that this benefit is not “otherwise

generally available” because Plaintiff is not incarcerated in any of those 47 states.

However, Defendants have not provided any authority that confines the analysis of

generally available benefits to the state prison system in which Plaintiff is incarcerated or
6/7
      Case 2:19-cv-00341 Document 33 Filed on 06/17/21 in TXSD Page 7 of 7




that the denial of such benefits that are available in other states is appropriate. The Court

therefore rejects this argument for insufficient briefing.

       The Court OVERRULES the third objection.

       Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the Magistrate Judge’s Memorandum and Recommendation, as well as

Defendant’s objections, and all other relevant documents in the record, and having made

a de novo disposition of the portions of the Magistrate Judge’s Memorandum and

Recommendation       to   which   objections    were    specifically   directed,   the   Court

OVERRULES Defendants’ objections and ADOPTS as its own the findings and

conclusions of the Magistrate Judge. Accordingly, Defendants’ motion to dismiss (D.E.

25) is DENIED.

       ORDERED this 17th day of June, 2021.

                                               ___________________________________
                                               NELVA GONZALES RAMOS
                                               UNITED STATES DISTRICT JUDGE




7/7
